     Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 1 of 36



 1   ARMENTA & SOL, PC
     M. Cris Armenta (SBN 177403)
 2   Credence E. Sol (SBN 219784)
     11440 West Bernardo Court, Suite 300
 3   San Diego, CA 92127
     Telephone: (858) 753-1724
 4   Facsimile: (310) 695-2560
     cris@crisarmenta.com
 5   credence@crisarmenta.com
 6   Attorneys for Plaintiff MARSHALL DANIELS
     aka Young Pharaoh
 7

 8                              UNITED STATES DISTRICT COURT
 9                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
10    MARSHALL DANIELS, also known as           Case No.
      Young Pharaoh, an individual,
11                                              COMPLAINT FOR:
                           Plaintiff,
12                                              1.   VIOLATION OF THE FREE
      vs.                                            SPEECH CLAUSE OF THE
13    ALPHABET, INC., a Delaware                     FIRST AMENDMENT OF THE
      corporation; GOOGLE, LLC., a                   UNITED STATES
14    Delaware limited liability company;            CONSTITUTION;
      YOUTUBE LLC, a Delaware limited           2.   BREACH OF THE COVENANT
15    liability company; DOES 1 through 10,          OF GOOD FAITH AND FAIR
      inclusive.                                     DEALING;
16                                              3.   CONVERSION;
                                                4.   UNJUST ENRICHMENT;
17                         Defendants.          5.   BREACH OF CONTRACT;
                                                6.   MONEY HAD AND RECEIVED;
18                                              7.   VIOLATION OF SECTION
                                                     17200 OF THE CALIFORNIA
19                                                   BUSINESS AND PROFESSIONS
                                                     CODE;
20                                              8.   FRAUD IN THE INDUCEMENT;
                                                9.   WIRE FRAUD
21
                                                [Demand for Jury Trial]
22                                              [Injunctive Relief Requested[
23

24

25

26

27

28
                                                1
                                                                                COMPLAINT
     Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 2 of 36



 1          Plaintiff Marshall Daniels, an influential social media commentator also known as “Young

 2   Pharaoh” (“Daniels” or “Young Pharaoh”), by and through his counsel, on personal knowledge as

 3   to his own actions and information and belief as to the actions, capabilities and motivation of

 4   others, hereby alleges as follows:

 5                                           NATURE OF CASE

 6          1.      This is a civil rights action brought against social media giants that, at the behest of

 7   and in cooperation with influential and powerful members of Congress, have violated Plaintiff’s

 8   fundamental constitutional rights. Although this action is brought in the Plaintiff’s individual

 9   capacity, it seeks to vindicate important free speech rights that protect all Americans.

10          2.      This action, which is brought under the First and Fourteenth Amendments to the

11   United States Constitution and 42 U.S.C. § 1983, challenges Defendants’ restriction on

12   Plaintiff’s right to free speech. In response to encouragement, coercion and threats by powerful

13   government actors, Defendants have banned, limited and taken down Plaintiff’s speech and

14   prohibited Plaintiff from monetizing his YouTube channel, at least with respect to political

15   messages with which certain members of Congress disagree. In addition to removing Plaintiff’s

16   content from the YouTube platform, Defendants have stolen monies that were donated directly to

17   Plaintiff on his YouTube channel by his fans and followers, giving rise to claims for conversion,

18   breach of contract, breach of the covenant of good faith and fair dealing, unjust enrichment,

19   money had and received, fraud in the inducement, wire fraud, and violations of California

20   Business and Professions Code Section 17200. Defendants have actively and intentionally

21   interfered with Plaintiff’s existing and prospective economic relationships, proximately resulting

22   in monetary damages to the Plaintiff. This case involves the element of “state action,” and the

23   Defendants should be considered “state actors” because they acted at the behest of some of the

24   most influential politicians in the United States.

25          3.      Social media have come under tremendous public scrutiny as a result of their

26   obvious censorship of views that do not comport with those promoted by the mainstream media

27   and powerful government officials. The executives who lead these platforms believe that they

28   can act with impunity, shielded by the “gift” of immunity afforded them by Section 230 of the
                                                          2
                                                                                                 COMPLAINT
     Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 3 of 36



 1   Communications Decency Act (“CDA”), a law that was originally intended to shield Internet

 2   service providers from liability for taking action to protect children from pornographic material.

 3   Social media platforms instead have used the CDA as a “get out of jail free” card nearly every

 4   time they have been called to court to account for their actions. The appropriate scope of Section

 5   230, and specifically whether Section 230 empowers social media platforms to censor politically

 6   unpopular viewpoints, has garnered so much public attention that President Trump recently

 7   issued an Executive Order on the subject. In addition, Attorney General Barr has formed a

 8   working group of state Attorney Generals to analyze issues related to Section 230, Senator Josh

 9   Hawley of Missouri has introduced a bill to combat censorship on social media platforms, and

10   the issue of censorship has become a matter of widespread concern and public debate.

11   Congressional committees have taken sworn testimony from executives of large social media

12   platforms such as Defendants Alphabet, Google and YouTube, along with non-parties Facebook,

13   Instagram, Twitter, and similarly powerful operations (collectively, “Big Tech”). In today’s

14   political climate of extreme division and animus, often driven by individuals and institutions’

15   polarized views of the current administration, it is mostly (but not entirely) conservative views

16   that have been demonetized, demonized, and deleted.

17          4.      This lawsuit presents issues related to the proper interpretation of Section 230, the

18   breadth of the immunities Congress gave to social media platforms, the harms associated with the

19   expansion of those immunities beyond what Congress legislated and intended, and the harm and

20   damage caused to Plaintiff, who has expressed his eclectic political and journalistic views and

21   research primarily but not exclusively on the YouTube platform, garnering hundreds of thousands

22   of followers and millions of viewers. Although not a class action, this lawsuit’s impact on the

23   American people, their freedom of speech and their ability to access the public debate cannot be

24   overstated.

25                         GENERAL BACKGROUND OF THE PLAINTIFF

26          5.      Marshall Daniels, a 26-year-old African-American man from a modest

27   background, has been creating social, political and educational social commentary since at least

28   2015. Despite his relative youth, Mr. Daniels has life experience beyond his years, with rough
                                                       3
                                                                                               COMPLAINT
     Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 4 of 36



 1   beginnings in urban upstate New York, a short prison term for a weapons possession offense, and

 2   a post-prison “rebirth” as a prominent educator, spiritual leader, motivational speaker, journalist,

 3   researcher, and social commentator in the African-American community. Mr. Daniels has

 4   advocated the questioning and transformation of modern American culture and unification

 5   between white people and black people, asking his audience, which is largely urban and African-

 6   American, to “wake up,” to ask questions, and to educate themselves about political, racial and

 7   socioeconomic issues. He describes himself as a teacher, a scholar, a musician, a fighter, and a

 8   father.

 9             6.   Mr. Daniels began uploading videos and live commentary to YouTube on July 20,

10   2015. In fewer than five years, Mr. Daniels’ teachings and commentary have become so

11   influential that he has amassed more than 465,0001 subscribers on his YouTube channel (“Young

12   Pharaoh”), more than 244,000 followers on Instagram (@pharaoh_aten), and approximately

13   52,800 followers on Twitter (@pharaoh_aten).2 According to YouTube’s published statistics,

14   Daniels’ 760 uploaded videos have been viewed more than 46,292,256 times as of the date of this

15   Complaint. According to published analytics, out of the more than 650,000 channels on

16   YouTube, the Young Pharaoh channel’s global rank is 33,841st worldwide and 10,696th in the

17   United States. In the last 30 days, the Young Pharaoh YouTube channel received more than

18   141,087 views per day on average; it currently attracts nearly 12,000 new subscribers each week.

19   Members of the public have even created “fan” accounts on social media dedicated to Mr.

20   Daniels’ commentary.

21

22

23           1
               These numbers climb by the day even though there are serious questions about whether
     the platforms Mr. Daniels uses have depressed the rate of his channels’ growth. For example,
24   Instagram has depressed the Young Pharaoh channel in its search results so that it is nearly
     impossible for interested viewers to find.
25
             2
               Mr. Daniels is informed and believes that the reason he has so many followers on other
26   platforms but only approximately 44,000 on Twitter is that Twitter has “shadowbanned” him.
     Shadowbanning is a practice by which a social-media user or content creator’s account is removed
27   or depressed from search results on a platform, making it difficult for interested individuals to find
     that user or content creator. As described in the previous footnote, Mr. Daniels also appears to
28   have been shadowbanned on Instagram.
                                                       4
                                                                                                COMPLAINT
     Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 5 of 36



 1          7.         Mr. Daniels is the registered owner of the trademark YOUNG PHARAOH in

 2   international class 35 for “promoting public awareness of spiritual, mental and physical

 3   liberation.” YOUNG PHARAOH bears United States Trademark Serial Number 87284746 and

 4   Registration Number 5338414.

 5          8.         Recently, politicians from all areas of government have demanded that Big Tech

 6   take down content with which they disagree—i.e., content that they consider “harmful,”

 7   “offensive,” “conspiracy theories” and the like. Since these demands have begun, Mr. Daniels

 8   has experienced numerous takedowns of his videos by the Defendants from the YouTube

 9   platform, resulting in both a loss of revenue and a loss of the distribution of his commentaries

10   and views. In addition, the takedowns have deprived Mr. Daniels’ followers of the ability to

11   hear his views.

12          9.         On April 21, 2020, Mr. Daniels live-streamed a video entitled “Fauci Silenced

13   Dr. Judy Mikovits from Warning the American Public,” which addressed political and scientific

14   issues related to vaccinations and COVID-19. Google and YouTube removed the video without

15   informing Mr. Daniels, who learned of the takedown from one of his subscribers. Google and

16   YouTube indicated that the video was taken down because “it violates our Community

17   Guidelines.” However, when Mr. Daniels contacted Google Support to appeal the decision, no

18   information was provided about what in the video purportedly violated “Community

19   Guidelines.” Defendants sent no emails or other messages to Mr. Daniels to explain why the

20   video purportedly violated “Community Guidelines.” When Mr. Daniels communicated

21   directly with Google Support via the “chat” feature provided by YouTube, Google Support

22   indicated it would “look into this so I can share more” and promptly terminated the “chat”

23   session after Mr. Daniels indicated that he felt his channel was being targeted and that there was

24   nothing wrong with the video. Google Support indicated it would email Mr. Daniels “within

25   the day regarding this concern.” Mr. Daniels uploaded the video again, and again it was deleted

26   on the ground that “This video has been removed for violating YouTube’s Community

27   Guidelines.” However, nothing in the video was obscene, targeting, or harassing, nor did the

28   video promote violence: it was purely political, journalistic, and scientific commentary.
                                                        5
                                                                                                COMPLAINT
     Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 6 of 36



 1          10.       On May 28, 2020, Mr. Daniels live-streamed a video entitled, “George Floyd,

 2   Riots & Anonymous Exposed as Deep State Psyop for NWO,” which addressed political issues

 3   related to the nationwide protests following the death of George Floyd at the hands of a

 4   Minnesota police officer. This video reached 1.3 million views in 3 days and was viewed

 5   1,787,135 times before YouTube deleted it. In the video, Mr. Daniels opposed the decision of

 6   some African-Americans to “go out and riot” in response to Mr. Floyd’s death, indicating “you

 7   are all going to get us killed.” He encouraged his followers3 to “think” and communicated his

 8   view that the protests are the result of an operation to cause civil unrest, unleash chaos and turn

 9   the public against the President.4 In the video, Mr. Daniels urged African-Americans to stop

10   contributing to social discord. He criticized the mayor of Minneapolis for the manner in which

11   he handled the George Floyd incident and its aftermath, criticized the police response, criticized

12   George Floyd himself, and questioned the motives of the Antifa movement. However, when one

13   attempts to view this video, which was previously located at

14   https://www.youtube.com/watch?v=qW5-srjuCbg, it is not available because, YouTube states,

15   “This video has been removed for violating YouTube's policy on harassment and bullying.”

16   After the video was removed, Mr. Daniels contacted Google Support through the chat feature

17   provided by YouTube, where “John” indicated that the video was removed for a “warning on

18   your channel” and informed Mr. Daniels that he could appeal. However, Mr. Daniels had

19   already submitted an appeal on the ground that nothing in the video was obscene, targeting,

20   harassing or promoted violence—indeed, its purposes were to bring people together, to convince

21   people not to riot or engage in violence and to defend the President.5

22
              3
                Mr. Daniels, in addressing his audience, calls them and third parties generally
23   “mothefuckas” or “niggas,” a vernacular that is not uncommon among his target audience. This
     language may be offensive to some who do not understand the common use of this vernacular, but
24   it is certainly not “obscene” or an incitement to violence. In any event, this clearly was not the
     reason that the video was taken down, as Mr. Daniels uses similar language in all of his videos, as
25   do many other YouTubers. Mr. Daniels has opined that the modern view of the N-word as
     offensive is inconsistent with its etymology, given its origin in the geographical term “Niger.”
26
            4
                That said, Mr. Daniels has indicated that he has no allegiance to the President.
27
             5
               Plaintiff notes that although his Complaint’s constitutional claims focus on free speech
28   issues, YouTube’s conduct may very well have Sixth Amendment implications. By banning
                                                       6
                                                                                                   COMPLAINT
     Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 7 of 36



 1          11.       In addition to taking down Mr. Daniels’ popular videos, YouTube has

 2   shadowbanned him and refused to allow advertising on his videos or channel, despite his status as

 3   a YouTube Partner. A YouTube Partner is entitled to be paid based on watch time and channel

 4   growth via subscriber count. Despite the steadily increasing popularity of Mr. Daniels’ YouTube

 5   channel, his revenue was greater when he had 100,000 subscribers than it is now that he has

 6   500,000 subscribers. According to published statistics, Mr. Daniels should be earning between

 7   $3,000 and $4,000 per video uploaded. The manipulation of the Young Pharaoh channel by

 8   YouTube has dramatically decreased Mr. Daniels’ revenue.

 9          12.       In Defendant Alphabet’s Annual Report filed with the United States Securities

10   Exchange Commission (period ending 12/31/2018), Alphabet admitted that it “has allocated

11   substantial resources to stopping advertising practices and protecting users on the web.” For

12   example, Alphabet disclosed its practice of “removing billions of bad ads from our systems every

13   year to closely monitoring the sites, apps, and videos where ads appear and blacklisting them

14   when necessary to ensure that ads do not fund bad content.” Significantly, Alphabet’s Annual

15   Report does not define “bad content.” On information and belief, Defendants have arbitrarily

16   concluded that Mr. Daniels’ videos are “bad content.”

17          13.       YouTube has also retained monies that Mr. Daniels’ fans and followers have

18   donated to him through the YouTube platform’s SuperChat function. This function allows third

19   parties to donate monies to content creators such as Mr. Daniels during a “live stream”.6 During

20   Mr. Daniels’ live streams, his subscribers have donated monies earmarked for him, but YouTube

21   has retained those monies despite its contractual agreement that it would share them with Mr.

22   Daniels. Google represents to its users that “SuperChat and Super Stickers are ways to monetize

23   your channel through the YouTube Partner Program. These features let your viewers purchase

24   chat messages that stand out and sometimes pin them to the top of a chat feed.” Google and

25

26   debate about the death of George Floyd and its aftermath, YouTube is promoting a single narrative
     that could make it difficult to find jurors in the police defendants’ criminal case who have been
27   exposed to more than one perspective and thus have kept an open mind about the criminal charges.
28          6
                This revenue is separate and apart from YouTube Partner advertising revenue.
                                                        7
                                                                                               COMPLAINT
     Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 8 of 36



 1   YouTube indicate that videos must comply with “Community Guidelines”; however, YouTube

 2   has demonetized and withheld donated money from Mr. Daniels while refusing to identify any

 3   specific guidelines that the videos have violated.

 4          14.     Although Mr. Daniels’ views on YouTube increased by 99% and his watch time

 5   increased by 72% in the period between June 2019 and June 2020, his revenue decreased by 7%.

 6   According to YouTube’s own estimator, Mr. Daniels estimated ad revenue during that time

 7   period exceeded $180,000. Based on the number of subscribers to Mr. Daniels’ channel, the

 8   number of views he generated, and his channel’s rank, Mr. Daniels would be earning between

 9   $1,400 and $22,500 per month from the content he creates and posts on YouTube had YouTube

10   not deleted his videos, shadowbanned him, and wrongfully converted donations sent by his

11   supporters for its own use and financial benefit.

12          15.     Mr. Daniels is aware that in the past, Plaintiffs who have alleged First

13   Amendment violations against Defendants and other members of Big Tech have lost because Big

14   Tech is comprised of companies, i.e., they have been considered private actors who are not

15   constrained by First Amendment concerns. However, following the 2016 election and the

16   COVID-19 pandemic, numerous state actors, as described in the next section of this Complaint,

17   have pressed Big Tech into their service to combat what those actors consider to be “harmful”

18   wrongthink on social media, particularly as it relates to the COVID-19 pandemic, the subject of

19   one of Mr. Daniels’ banned videos. In Blum v. Yaretsky, 457 U.S. 991 (1982), the United States

20   Supreme Court stated that state action may be pleaded, presumed or proved where “there is a

21   sufficiently close nexus between the State and the challenged action of the regulated entity so

22   that the action of the latter may be fairly treated as that of the State itself.” The purpose of this

23   requirement is to assure that constitutional standards are invoked only when it can be said that

24   the State is responsible for the specific conduct of which the plaintiff complains. Where, as in

25   this case, the state has exercised “coercive power or has provided such significant

26   encouragement, either overt or covert, that the choice must in law be deemed that of the state.”

27   In this case, Mr. Daniels does not allege that the “state” merely approved or acquiesced in the

28   specific conduct complained of, but, as described in more detail below, provided such significant
                                                          8
                                                                                                  COMPLAINT
     Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 9 of 36



 1   coercion and/or covert or overt encouragement, and even threats, such that the Defendants’

 2   silencing of Mr. Daniels’ voice should be deemed “state action.”

 3     GENERAL BACKGROUND OF THE GOVERNMENT OFFICIALS AND BIG TECH

 4           EXECUTIVES IMPLICATED IN BIG TECH’S CENSORSHIP PROGRAM

 5          16.     Non-party United States Representative Adam Schiff is currently serving his tenth

 6   term as a Congressman representing California’s 28th Congressional District. Representative

 7   Schiff is the Chair of the House Permanent Select Committee on Intelligence, which oversees the

 8   nation’s intelligence agencies, including components of the Departments of Defense, Homeland

 9   Security, Justice, State and Energy. Representative Schiff is a non-practicing attorney and a

10   graduate of both Stanford University and Harvard Law School.

11          17.     Non-party United States Congresswoman and Speaker of the House Nancy Pelosi

12   is the 52nd Speaker of the House of Representatives. She is second in line to the presidency of the

13   United States. For more than 31 years, Speaker Pelosi has represented California’s 12th District in

14   Congress. Speaker Pelosi is arguably the most powerful woman in the federal government and

15   indeed, in American history.

16          18.     Non-Party Sundar Pichai is the Chief Executive Officer of Alphabet, Inc., the

17   parent company of both Google and YouTube.

18          19.     Non-Party Susan Wojcicki is the Chief Executive Officer of YouTube, LLC.

19         GOVERNMENT ACTORS ENCOURAGED, COERCED, AND THREATENED

20                   THE BIG TECH GIANTS AND THEIR TOP EXECUTIVES

21          20.     Representative Schiff’s 2019 Threat: On February 14, 2019, Representative

22   Schiff sent a letter to Mr. Pichai, which is attached hereto as Exhibit A and incorporated by

23   reference as if it were set forth fully herein (“Schiff 2019 Letter”). The Schiff 2019 Letter was

24   published on official letterhead in Representative Schiff’s capacity as a Congressman, his

25   position on the Permanent Select Committee on Intelligence, and his position as an ex officio

26   member of the Committee on Appropriations. The text of the Schiff 2019 Letter and a press

27   release announcing its existence were posted on Representative Schiff’s official website and can

28   be found at https://schiff.house.gov/news/press-releases/schiff-sends-letter-to-google-facebook-
                                                      9
                                                                                               COMPLAINT
     Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 10 of 36



 1   regarding-anti-vaccine-misinformation. The Schiff 2019 Letter was published on official

 2   Congressional letterhead. In the 2019 Schiff Letter, Representative Schiff indicated that that he

 3   had “discussed with [Mr. Pichar] in other contexts” that Google’s algorithms “are not designed

 4   to distinguish quality information from misinformation, and that the consequences of that are

 5   particularly troubling for public health issues.” Congressman Schiff indicated that he was

 6   “pleased to see YouTube’s recent announcement that it will no longer recommend videos that

 7   violate its community guidelines, such as conspiracy theories or medically inaccurate videos, and

 8   encourage further action to be taken related to vaccine misinformation.” Representative Schiff

 9   also demanded that Google respond to numerous questions, menacingly “reminding” Mr. Pichar

10   that “[a]s more Americans rely on your services as their primary source of information, it is vital

11   that you take that responsibility with the seriousness it requires, and nowhere more so than in

12   matters of public health and children’s health.” See Exhibit A. A few months later, at a July 16,

13   2019, hearing before the Senate Judiciary Committee on the issue of search-engine censorship,

14   Google representative Karan Bhatia informed the Senators in attendance that Google had begun

15   “targeting” anti-vaccination speech.

16          21.     Representative Schiff’s 2020 Demands: On April 29, 2020, in the wake of the

17   COVID-19 pandemic, Representative Schiff sent a letter to Sundar Pichai and Susan Wojcicki.

18   The letter is attached hereto as Exhibit B and incorporated by reference as if it were set forth in

19   full herein (“Schiff 2020 Letter”). The Schiff 2020 Letter was published on official Congressional

20   letterhead and signed by “Adam B. Schiff, Member of Congress” in his official capacity and as the

21   Chairman of the Permanent Select Committee on Intelligence and an ex officio member of the

22   Committee on Appropriations. The Schiff 2020 Letter was also published on Representative

23   Schiff’s official Twitter account, @RepAdamSchiff, an account with more than 2.3 million

24   followers. It was “liked” by more than 12,700 other Twitter users and was directly retweeted

25   more than 5,400 times; see https://twitter.com/RepAdamSchiff/status/1255902443390599169.

26   The post on Twitter was retweeted by YouTube CEO Susan Wojcicki, see

27   https://twitter.com/SusanWojcicki/status/1256304911446208512. Ms. Wojcicki responded

28   directly to Representative Schiff and acknowledged her company’s “partnership” with
                                                       10
                                                                                                COMPLAINT
     Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 11 of 36



 1   Representative Schiff and other government actors or Congress itself: “Thanks for reaching out.

 2   @YouTube, we’re working every day to protect people from misinformation and help them find

 3   authoritative information. We appreciate your partnership and will continue to consult7 with

 4   Members of Congress as we address the evolving issues around #COVID19.” (Emphasis added.)

 5   See Exhibit C. Ms. Wojcicki also appeared on CNN and acknowledged that YouTube would

 6   comply with Representative Schiff’s request—to “raise authoritative information”—and promised

 7   that YouTube would identify, remove and delete videos that were “medically unsubstantiated” or

 8   that disagreed with the World Health Organization.

 9          22.     The Schiff 2020 Letter addressed the public health crisis and what Representative

10   Schiff described as the need for Americans “to receive the best information possible so that they

11   can keep themselves, their families and their communities healthy.” After providing examples of

12   content that the Congressman deemed “harmful medical information,” he urged the letter’s

13   recipients to take action as follows:

14          Though the best protection is removing or downgrading harmful content before
            users engage with it, that is not always possible. As you are likely aware,
15          Facebook recently announced plans to display messages to any users who have
            engaged with harmful coronavirus-related misinformation that has since been
16          removed from the platform and connect them with resources from the World
            Health Organization. I urge you to adopt a similar practice for YouTube users
17          and others who engage with harmful information on your platform, to proactively
            inform them and direct them to authoritative, medically accurate resources. While
18          taking down harmful misinformation is a crucial step, mitigating the harms
            from false content that is removed requires also ensuring that those users who
19          accessed it while it was available have as high a likelihood of [sic] possible of
            viewing the facts as well.
20
     See Exhibit B. On information and belief, the purpose and effect of the Schiff 2020 Letter was
21
     to pressure Alphabet and its subsidiaries (including Google and YouTube) into doing
22
     Representative Schiff’s bidding through the veiled threat that attends a public directive issued by
23
     a powerful member of Congress with significant power to institute and force the passage of laws
24
     to regulate Alphabet and its subsidiaries in innumerable ways that would affect its business
25
     operations.
26

27           7
               The standard definitions of the term “consult” are to “have regard to,” “ask the advice of
     opinion of” or to “deliberate together,” an act that occurs before a decision is made. See
28   https://www.merriam-webster.com/dictionary/consult.
                                                       11
                                                                                               COMPLAINT
     Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 12 of 36



 1          23.     Speaker Pelosi’s Threat to Strip Big Tech of Section 230 Protections: During a

 2   podcast with Silicon Valley journalist Kara Swisher, Speaker Pelosi made the following statement

 3   about CDA 230 immunity: “It is a gift to them and I don’t think that they are treating it with the

 4   respect that they should, and so I think that that could be a question mark and in jeopardy… I do

 5   think that for the privilege of 230, there has to be a bigger sense of responsibility on it. And it is

 6   not out of the question that that could be removed.”

 7          24.     Speaker Pelosi’s June 2020 Threat: On June 16, 2020, Speaker Pelosi

 8   participated in an international Georgetown University Institute on Data Democracy and Politics

 9   event titled “Forum on COVID-19 Social Media Disinformation,” which was livestreamed on

10   YouTube. The forum’s events included working groups whose stated purpose was to combat

11   “disinformation.” The participants included both government officials and representatives from

12   various social media platforms. The event moderator described Speaker Pelosi as a “very

13   influential leader[].” Speaker Pelosi stated, “The American people, including social media

14   platform employees, are demanding an end to the exploitation of the public’s health, financial

15   security, and lives. Congress, employees, advertisers, and the public must work as one to shine a

16   bright light on the division and the disinformation proliferating online. And together, we must

17   send a message to social media executives. You will be held accountable for your misconduct.”

18          25.     Types of Power Wielded by the State Actors: Although Representative Schiff and

19   Speaker Pelosi may not have the power to pass legislation on their own, they certainly wield

20   influence sufficient to coerce and substantially encourage the Defendants and, on information and

21   belief, have done so. This power is wielded through not only inquiry letters and demand letters

22   (examples of which include the Schiff letter) but also public statements (such as those made by

23   Speaker Pelosi and Representative Schiff). Furthermore, both Representative Schiff and Speaker

24   Pelosi represent California, where all of the Defendants have their principal places of business.

25   Although the inquiry and demand letters may not have the same force of law as a subpoena,

26   private individuals and companies ignore those letters at their peril. In addition, the state actors

27   referenced above have the power to call the Defendants’ executives before various committees

28   and bodies of Congress to testify, as they did in 2018 and 2020. Efforts are reportedly underway
                                                        12
                                                                                                  COMPLAINT
     Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 13 of 36



 1   to summon various of these executives before Congress or one of its committees yet again in the

 2   near future.

 3          26.     In an immediate response to the Schiff 2020 Letter, YouTube’s CEO Susan

 4   Wojcicki tweeted her acknowledgement of, support of and compliance with Representative

 5   Schiff’s demands, confirming the “partnership” between state actors and YouTube.

 6   Furthermore, both YouTube CEO Wojcicki and Alphabet CEO Pichai give regular contributions

 7   to Google LLC NetPac, a political action committee that facilitates Google employees’ political

 8   contributions. Google NetPac LLC, in turn, has made political contributions to the Democratic

 9   Senatorial Campaign Committee (“DSCC”), Schiff for Congress, and Nancy Pelosi for Congress.

10   Both Defendants’ compliance with Representative Schiff and Speaker Pelosi’s demands and the

11   Defendant-controlled PAC’s contributions to those same politicians suggest that the state actors

12   are exercising control over the Defendants and that YouTube, as confirmed by its CEO, is in

13   “partnership” with the state actors.

14          27.     Based on information and belief, Defendants have complied with the demand of

15   the state actors to “raise authoritative content,” a form of censorship sometimes called “flooding”

16   or “reverse censorship.” Reverse censorship can distort or drown out disfavored content through

17   the creation and dissemination of favored content. For example, on the subject of COVID-19,

18   Defendants have not only banned disfavored or allegedly “bad content” videos such as those of

19   Mr. Daniels but also “flooded” the YouTube platform with the demanded “authoritative content”

20   through banners, videos, messages, and links to the World Health Organization and other groups

21   that support the message favored by Representative Schiff and Speaker Pelosi.

22          28.     The removal, demonetization and suppression of Mr. Marshall’s political views

23   embodied in his videos by Defendants is akin to the removal of books from a library, except this

24   “private” library has done so at the behest of members of Congress. These actions implicate

25   significant speech interests, not only of Mr. Daniels but also of those who wish to hear him, and

26   the partnership between the Defendants and influential members of Congress on these issues

27   shines a bright light on the manipulation of what content is created and distributed on matters of

28   national importance for the public to hear, see, and debate.
                                                      13
                                                                                              COMPLAINT
     Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 14 of 36



 1        DEFENDANTS ACTED BASED IN RESPONSE TO GOVERNMENT ACTORS’

 2                     THREATS, COERCION AND/OR ENCOURAGEMENT

 3          29.     Stifling Public Debate on Issues of Public Health and the COVID Crisis: In direct

 4   response to threats, coercion and encouragement by the government actors referenced above,

 5   Defendants censored, demonetized and suppressed content created by Mr. Daniels—along with

 6   that of other influencers, commentators, journalists, professionals (including licensed medical

 7   doctors) and members of the public who criticize the preferred positions of the government

 8   actors—under the guise of protecting public health and preventing access to “disinformation.” For

 9   example, on or around April 27, 2020, Defendants deleted a video of two California doctors, Dr.

10   Dan Erickson and Dr. Artin Massihi, who shared raw data that they obtained in Kern County,

11   California, concerning the COVID-19 virus and questioned whether the data justified shutting

12   down the country. In the first week of May 2020, Defendants banned a video posted by Dr. Judy

13   Anne Mikovits, an American research scientist, entitled “Plandemic.” In the video, Dr. Mikovits

14   questioned the origin of the COVID-19 virus, the efficacy of medicines to treat it, and the efficacy

15   of wearing masks. Tesla’s Chief Executive Officer, Elon Musk, shared the video before it was

16   taken down, commenting, “Docs make good points.”

17          30.     Stifling Public Debate on Issues Relating to the Death of George Floyd and Its

18   Aftermath: After George Floyd was killed by police officers in Minneapolis, the country erupted

19   in protests and riots. Defendants censored, demonetized, and suppressed content that questioned

20   the legitimacy of the protests and riots. In Mr. Daniels’ case, a video entitled “George Floyd,

21   Riots & Anonymous Exposed as Deep State Psyop for NWO” was deleted after it was viewed

22   1,787,135 times. Other platforms also complied with the directives of the government actors

23   specified here (and those of other powerful politicians). For example, Twitter removed President

24   Trump’s video tribute to George Floyd and placed a “public interest” notice on his tweet warning

25   that the creation of an “Autonomous Zone” in Washington, D.C., similar to the one in Seattle

26   would be met with force; GoFundMe deleted Candace Owens’ campaign to raise money for an

27   Alabama bar whose co-owner had criticized the protests. Various other government actors

28   lambasted social media platforms for allowing the expression of dissenting views, characterizing
                                                      14
                                                                                              COMPLAINT
     Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 15 of 36



 1   those views as conspiracy theories, racist, or unsupportive of the Black Lives Matter movement.

 2   In response, the Defendants banned and/or demonetized Mr. Daniels and others who questioned

 3   what the public has been told about George Floyd’s death and its aftermath. For example,

 4   Defendants demonetized the online newspaper Zero Hedge from its Google Ads program after it

 5   published an article calling the Black Lives Matter movement “practically a revolutionary

 6   operation.” In a separate incident, after readers of The Federalist posted comments with which

 7   Defendants disagreed, Google warned the publication that it would be demonetized if it did not

 8   silence its readers by removing the comments section from its website.

 9               THE BACKGROUND OF THE COMMUNICATIONS DECENCY ACT

10          31.     The Communications Decency Act (“CDA”) was enacted “primarily to protect

11   minors from harmful online viewing.” Section 230 of the CDA is a "Good Samaritan" provision

12   that, among other things, immunizes computer-software providers from liability for actions taken

13   to help users block certain types of unwanted online material. More specifically, 47 U.S.C.

14   § 230(c)(2) immunizes Internet service providers from liability for giving Internet users the

15   technical means to restrict access to material that “the provider or user considers to be obscene,

16   lewd, lascivious, filthy, excessively violent, harassing, or otherwise objectionable.”

17          32.     47 U.S.C. § 230(c)(2) grants broad immunity to any interactive computer service

18   that blocks content it considers to be “obscene, lewd, lascivious, filthy, excessively violent,

19   harassing, or otherwise objectionable.” Under a plain reading of the statute, Section 230(c)(2)

20   offers broad protection. However, with respect to what the phrase “otherwise objectionable” was

21   intended to capture, the law is less clear. For example, the Ninth Circuit recently held that the

22   term “otherwise objectionable” does not encompass actions motivated by purely anticompetitive

23   concerns, reasoning that the term “otherwise objectionable” should cover only content and actions

24   that have some connection to the statutory aims of Section 230, which, as set forth above, was to

25   protect children and other Internet users from certain types of obscene, violent, or harassing

26   material.

27

28
                                                       15
                                                                                                COMPLAINT
     Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 16 of 36



 1          33.       The statutory aims of Section 230 include the following:

 2                -   Promoting the continued development of the Internet and interactive computer

 3                    services;

 4                -   Preserving the “vibrant and competitive free market” for the Internet and

 5                    interactive computer services;

 6                -   Encouraging the development of technologies that “maximize user control”; and

 7                -   Removing barriers to the “development and utilization of blocking and filtering

 8                    technologies” that help restrict minors’ access to indecent online content.

 9                                          INJUNCTIVE RELIEF

10          34.       Plaintiff is entitled to preliminary and permanent injunctions. Defendants are

11   acting and threatening to act under color of state law, both in a nexus with the government and in

12   joint action with the government, to deprive Plaintiff of his constitutional rights. Plaintiff will

13   suffer irreparable injury and will continue to suffer a real and immediate threat of irreparable

14   injury as a result of the continued censorship of his political speech on YouTube. Plaintiff has no

15   plain, adequate, or speedy remedy at law.

16                                       GENERAL ALLEGATIONS

17          A.        Jurisdiction and Venue

18          35.       This is a civil action seeking damages, declaratory relief, and injunctive relief under

19   the laws of the United States, including but not limited to the First Amendment, the Equal

20   Protection Clause, and 42 U.S.C. § 1983. Plaintiff also seeks damages and injunctive relief under

21   California state law, where not preempted by Federal law.

22          36.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 (federal

23   question), 28 U.S.C. § 1332 (diversity), 28 U.S.C. § 1343 (civil rights), 42 U.S.C. § 1983 (civil

24   rights), 28 U.S.C. § 2201 (declaratory relief), and 28 U.S.C. § 1367 (supplemental jurisdiction).

25          37.       Plaintiff’s claims for declaratory and injunctive relief are authorized by 28 U.S.C.

26   §§ 2201 and 2202, Rules 57 and 65 of the Federal Rules of Civil Procedure, and the general legal

27   and equitable powers of this Court. Plaintiff’s claims for nominal, actual, and punitive damages

28   are authorized by 42 U.S.C. § 1983.
                                                        16
                                                                                                  COMPLAINT
     Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 17 of 36



 1           38.     This Court has personal jurisdiction over Defendants because they have

 2   “continuous, systematic” ties to California and/or their principal places of business are within this

 3   District.

 4           39.     Venue in this District is proper because a substantial part of the acts and omissions

 5   giving rise to the claims occurred in this district and the parties have selected the Northern District

 6   of California pursuant to written contracts (contained in Defendants’ Terms of Service), which

 7   bind the parties.

 8           B.      The Parties

 9           40.     Plaintiff Marshall Daniels at all relevant times herein was a resident of Erie

10   County, New York. Marshall Daniels is known by his community and on social media as “Young

11   Pharaoh,” consistent with his registered trademark.

12           41.     Defendant Alphabet, Inc., is a Delaware corporation with its principal place of

13   business in Mountain View, California. Alphabet, Inc., is the parent company of both Google and

14   YouTube.

15           42.     Defendant Google, LLC, is a Delaware corporation with its principal place of

16   business in Mountain View, California.

17           43.     Defendant YouTube, LLC, is a Delaware limited liability company with its

18   principal place of business in San Mateo, California.

19           44.     Defendants DOES 1 through 5 are responsible in some manner for the events and

20   happenings herein alleged, as well as for the damages alleged.

21           45.     DOES 6 through 10 are responsible in some manner for the events and happenings

22   herein alleged, as well as for the damages alleged.

23                                      FIRST CLAIM FOR RELIEF

24                                 (Freedom of Speech – First Amendment)

25                                          (Against All Defendants)

26           46.     Plaintiff incorporates and realleges the allegations contained in the preceding

27   paragraphs as if set forth in full herein.

28
                                                       17
                                                                                                 COMPLAINT
     Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 18 of 36



 1             47.   The First Amendment to the United States Constitution protects the right to free

 2   speech.

 3             48.   By reason of the speech restrictions set forth above, including but not limited to the

 4   removal of Plaintiff’s educational and political videos, Defendants, encouraged and coerced under

 5   color of law by government actors, have deprived Plaintiff of his right to engage in protected

 6   speech in violation of the Free Speech Clause of the First Amendment and 42 U.S.C. § 1983 in

 7   that Defendants are preventing Plaintiff from expressing a message based on its content and

 8   viewpoint, thereby denying him a forum to express views that various government actors find

 9   unacceptable.

10             49.   The restriction on Plaintiff’s speech is content- and viewpoint-based in violation of

11   the Free Speech Clause of the First Amendment.

12             50.   Defendants’ true purpose in adopting the conduct at issue here was to silence the

13   disfavored viewpoints expressed by Plaintiff’s speech, in violation of the Free Speech Clause of

14   the First Amendment to the United States Constitution.

15             51.   YouTube acts as a state actor because it has taken down videos by Plaintiff (and

16   videos expressing similar views by other YouTube content creators) based on the encouragement,

17   coercion, and/or threats of powerful government officials, including but not limited to

18   Representative Adam Schiff and Speaker of the House Nancy Pelosi. Accordingly, YouTube

19   performs an exclusively and traditionally public function by regulating free speech, which cannot

20   be arbitrarily, unreasonably, or discriminatorily excluded, regulated, or restricted on the basis of

21   the viewpoint or identity of the speaker.

22             52.   Plaintiff’s videos, which are designed to educate the public, particularly the black

23   community, on history, philosophy, spirituality, and current events, constitute expressive speech

24   and activity protected by the First Amendment to the United States Constitution.

25             53.   YouTube has restricted Plaintiff’s speech and expressive conduct based on

26   subjective, vague, and overbroad criteria that give YouTube unfettered and unbridled discretion to

27   censor speech for any or no reason, no matter how arbitrary or capricious. Those criteria fail to

28   convey a sufficiently definite warning to Plaintiff and the public as to what is prohibited or
                                                       18
                                                                                                COMPLAINT
     Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 19 of 36



 1   restricted. YouTube’s adoption and application of those criteria violated Plaintiff’s right to free

 2   speech as guaranteed by the First Amendment. YouTube has misused its policies and procedures

 3   to censor Plaintiff, who has repeatedly asked what he has done wrong, what he could do

 4   differently, or how he could change his videos so that they could be reinstated, but YouTube has

 5   never meaningfully answered those questions.

 6            54.   YouTube also applies its censorship criteria, including the Terms of Use and

 7   Community Guidelines, as a pretext to censor and restrict Plaintiff’s speech based on both the

 8   content of the speech (pursuant to the government’s directions) and Plaintiff’s political

 9   viewpoints. YouTube’s application of its criteria and corresponding restraints on Plaintiff’s

10   speech is arbitrary and capricious and/or is based on political, religious, or other animus towards

11   the identity and viewpoints of the speaker, not the actual content of the speech.

12            55.   Plaintiff is being restrained and punished because YouTube prevents his fans and

13   followers from accessing and commenting on his political speech. Accordingly, YouTube’s

14   actions impinge on and violate Plaintiff’s right to free association and assembly.

15            56.   When they censored Plaintiff’s speech, Defendants were acting pursuant to

16   government actions and threats against them, express or implied, that compelled them to take a

17   particular action, to wit, to take down YouTube videos that contradicted the views of powerful

18   government officials and agencies.

19            57.   In the alternative, when they censored Plaintiff’s speech, Defendants were acting

20   jointly with the government to take down YouTube videos that contradicted the views of powerful

21   government officials and agencies.

22            58.   The material taken down by Defendants was not obscene, lewd, lascivious, filthy,

23   excessively violent, harassing, or otherwise objectionable.

24            59.   When Defendants took down Plaintiff’s material, they were not acting in good

25   faith.

26            60.   No compelling, significant, or legitimate reason justifies Defendants’ actions. Even

27   if such interests did exist to justify YouTube’s restriction and demonetization rules generally, the

28   restrictions imposed on Plaintiff’s speech are not narrowly or reasonably tailored to further such
                                                      19
                                                                                                 COMPLAINT
     Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 20 of 36



 1   interests because they sweep within their ambit political speech that does not violate YouTube’s

 2   rules in any way. Given Google/YouTube’s monopolistic control over search results, including

 3   both video search results and online video streaming, Plaintiff has no alternative if he wishes to

 4   have a reasonable opportunity to reach his intended audience.

 5           61.     YouTube’s discriminatory policies and application of those policies are not

 6   viewpoint neutral, are unreasonable in time, place, and manner, and are unreasonable in relation to

 7   the nature, purpose, and use of the forum. They impose an unreasonable prior restraint on

 8   Plaintiff’s protected political speech, motivated by the desire to discriminate against Plaintiff’s

 9   viewpoint.

10           62.     YouTube’s wrongful actions were taken with oppression, fraud, malice and/or are

11   arbitrary and capricious, and as part of its normal course of business, were effectuated through

12   both the Google/YouTube algorithms and human agents. Furthermore, YouTube acted with the

13   intent to deprive Plaintiff and his viewers of their rights under the United States Constitution.

14           63.     As a direct and proximate result of Defendants’ violations of clearly established

15   law under the First Amendment, Plaintiff has suffered, and continues to suffer, immediate and

16   irreparable injury in fact, including lost income, reduced viewership, and damage to his brand,

17   reputation, and goodwill, for which there exists no adequate remedy at law.

18                                     SECOND CLAIM FOR RELIEF

19                       (Breach of the Covenant of Good Faith and Fair Dealing)

20                      (Against Defendant YouTube LLC and Does 1 through 10)

21           64.     Plaintiff incorporates and realleges the allegations contained in the preceding

22   paragraphs as if set forth in full herein.

23           65.     Plaintiff and Defendant entered into a contract.

24           66.     Plaintiff did all or substantially all of the significant things that the contract

25   required him to do, or he was excused from having to do those things.

26           67.     All conditions required for Defendant’s performance had occurred.

27

28
                                                         20
                                                                                                    COMPLAINT
     Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 21 of 36



 1            68.    Defendant unfairly interfered with Plaintiff’s right to receive the benefits of the

 2   contract by, inter alia, taking down Plaintiff’s videos, demonetizing Plaintiff’s YouTube channel,

 3   and keeping donations sent by Plaintiff’s YouTube fans to him through the platform for itself.

 4            69.    As a result of the wrongful conduct described above, Plaintiff has suffered damages

 5   and seeks an award of compensatory damages in excess of the jurisdictional minimum of this

 6   Court.

 7            70.    Plaintiff is also entitled to his costs of suit.

 8                                       THIRD CLAIM FOR RELIEF

 9                                                  (Conversion)

10                      (Against Defendant YouTube LLC and Does 1 Through 10)

11            71.    Plaintiff incorporates and realleges the allegations contained in the preceding

12   paragraphs as if set forth in full herein.

13            72.    Plaintiff owned, possessed, and/or had a right to possess donations that were made

14   to him through his YouTube channel by his fans and followers.

15            73.    Defendant YouTube has intentionally and substantially interfered with Plaintiff’s

16   property that was rightfully owned by Plaintiff by withholding that property from him after it was

17   donated by his fans and followers in an amount exceeding the jurisdictional minimum of this

18   Court for diversity cases.

19            74.    Plaintiff did not consent to give Defendant YouTube his property.

20            75.    Plaintiff was harmed in that he suffered substantial economic loss.

21            76.    Defendant YouTube’s conduct was a substantial factor in causing Plaintiff’s harm.

22            77.    As a result of the wrongful conduct described above, Plaintiff has suffered damages

23   and seeks an award of compensatory damages in excess of the jurisdictional minimum of this

24   Court.

25            78.    Plaintiff is also entitled to his costs of suit.

26            79.    Plaintiff is informed and believes, and thereupon alleges, that in performing the

27   acts herein alleged, Defendant YouTube acted with oppression, fraud, and malice, or alternatively,

28
                                                          21
                                                                                                 COMPLAINT
     Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 22 of 36



 1   acted in such conscious disregard of his rights, that he is entitled to punitive damages to punish

 2   Defendant YouTube and to deter such conduct in the future, in an amount to be determined at trial.

 3                                     FOURTH CLAIM FOR RELIEF

 4                                             (Unjust Enrichment)

 5                            (Against YouTube, LLC and Does 1 Through 10)

 6           80.     Plaintiff incorporates and realleges the allegations contained in the preceding

 7   paragraphs as if set forth in full herein.

 8           81.     On information and belief, Defendant YouTube is in receipt of benefits and has

 9   unjustly retained those benefits at the expense of Plaintiff.

10           82.     As a result of Defendant YouTube’s unjust enrichment, Plaintiff is entitled to

11   restitution and/or the imposition of a constructive trust over the benefits referenced in the

12   preceding paragraph.

13           83.     Plaintiff is also entitled to his costs of suit.

14                                       FIFTH CLAIM FOR RELIEF

15                                             (Breach of Contract)

16                     (Against Defendant YouTube, LLC and Does 1 Through 10)

17           84.     Plaintiff incorporates and realleges the allegations contained in the preceding

18   paragraphs as if set forth in full herein.

19           85.     A valid contract, to wit, YouTube’s Terms of Service for content creators, exists

20   between the parties; that contract can be found at https://www.youtube.com/static?template=terms.

21   In the contract, YouTube agreed to do, inter alia, the following: (1) inform Plaintiff when one of

22   his videos was flagged, stricken, or taken down; (2) provide an appeals process; (3) permit the

23   posting of Plaintiff’s videos unless they violated YouTube’s Community Guidelines; and (4) pay

24   Plaintiff based on, among other things, views and donations.

25           86.     Plaintiff did all, or substantially all, of the significant things that the contract

26   required him to do; alternatively, Plaintiff was excused from doing them.

27           87.     Defendant YouTube failed to comply with the contract in that it failed to do any of

28   the things that it was required to do that are set forth in paragraph 85 above.
                                                          22
                                                                                                     COMPLAINT
     Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 23 of 36



 1           88.     Plaintiff has been harmed by Defendant YouTube’s failure to comply with the

 2   contract.

 3           89.     As a result of the foregoing, Plaintiff has suffered damages and seeks an award of

 4   compensatory damages in an amount in excess of the jurisdictional minimum of this Court.

 5           90.     Plaintiff is also entitled to specific performance of the contract.

 6           91.     Plaintiff is also entitled to his costs of suit and attorney fees pursuant to the

 7   contract.

 8                                      SIXTH CLAIM FOR RELIEF

 9                                        (Money Had and Received)

10                     (Against Defendant YouTube, LLC and Does 1 Through 10)

11           92.     Plaintiff incorporates and realleges the allegations contained in the preceding

12   paragraphs as if set forth in full herein.

13           93.     Within the last two years, Defendant YouTube held money for the use and benefit

14   of the Plaintiff. These monies were provided by Plaintiff’s fans and followers as donations to

15   Plaintiff. However, Defendant YouTube has withheld that money from Plaintiff.

16           94.     As a result, Plaintiff is entitled to a turnover of the donations and seeks a judgment

17   providing for that remedy.

18                                    SEVENTH CLAIM FOR RELIEF

19                       (California Business and Professions Code Section 17200)

20                     (Against Defendant YouTube, LLC and Does 1 Through 10)

21           95.     Plaintiff incorporates and realleges the allegations contained in the preceding

22   paragraphs as if set forth in full herein.

23           96.     Plaintiff is informed and believes, and on that basis alleges, that Defendant

24   YouTube engaged in practices in violation of Plaintiff’s rights under California’s Unfair

25   Competition Law (“UCL”) Section 17200 of the California Business and Professions Code.

26           97.     The conduct of Defendant YouTube constitutes unfair competition under section

27   17200 because it unlawfully engaged in a business act that resulted in damages and harm to

28   Plaintiff. Specifically, Defendant held itself out as a platform where content creators could exhibit
                                                        23
                                                                                                   COMPLAINT
     Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 24 of 36



 1   their work in exchange for a share of any profits. In reality, Defendant removed a portion of

 2   Plaintiff’s content and refused to pay Plaintiff for the monies he had already earned.

 3           98.     Furthermore, the conduct of Defendant YouTube constitutes unfair competition

 4   under section 17200 because it engaged in fraudulent business acts or practices when it deprived

 5   Plaintiff of money due to him from his fans and followers’ donations.

 6           99.     Plaintiff is a person in interest to whom that money must be restored.

 7           100.    Because of Defendant YouTube, LLC’s violations of Section 17200, Defendant

 8   YouTube is liable to Plaintiff for both restitution and attorneys’ fees and costs.

 9           101.    Based on information and belief, Defendant YouTube is continuing to retain

10   donations that belong to Plaintiff and other YouTubers and it is a matter of public concern to stop

11   Defendant YouTube from retaining that money. Among other reasons, because Plaintiff seeks to

12   address an issue of public concern, he is entitled to his attorneys’ fees and costs pursuant to the

13   UCL.

14                                     EIGHTH CLAIM FOR RELIEF

15                                         (Fraud in the Inducement)

16                     (Against Defendant YouTube, LLC and Does 1 Through 10)

17           102.    Plaintiff incorporates and realleges the allegations contained in the preceding

18   paragraphs as if set forth in full herein.

19           103.    YouTube represented to Plaintiff that a fact was true: to wit, that in exchange for

20   Plaintiff’s content, YouTube would make Plaintiff’s content available and monetizable, and that

21   YouTube would direct a portion of any donations received from fans and followers of Plaintiff to

22   Plaintiff.

23           104.    YouTube’s representation was false: instead of making Plaintiff’s content freely

24   available and monetizable, it restricted, demonetized, and took down a portion of the content;

25   instead of turning over Plaintiff’s donations, it kept all monies for itself.

26           105.    YouTube knew these representations were false when it made them; alternatively, it

27   made those representations recklessly and without regard for their truth.

28           106.    YouTube intended that Plaintiff rely on its representations.
                                                        24
                                                                                                COMPLAINT
     Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 25 of 36



 1            107.   Plaintiff reasonably relied on YouTube’s representations, as content creators in

 2   numerous genres had successfully exhibited and monetized their work on YouTube.

 3            108.   Plaintiff was harmed in that he was unable to communicate his ideas, his revenues

 4   have disappeared, and his donations have been stolen.

 5            109.   Plaintiff’s reliance on YouTube’s representation was a substantial factor in causing

 6   his harm. Before the takedowns and demonetization, Plaintiff had built up an audience of millions

 7   of YouTube users and now, Plaintiff is essentially “stuck” on YouTube because those users are

 8   not portable. If Plaintiff had not relied on YouTube’s initial representations, he would have

 9   chosen a different social media platform.

10            110.   As a result of the wrongful conduct described above, Plaintiff has suffered damages

11   and seeks an award of compensatory damages in excess of the jurisdictional minimum of this

12   Court.

13            111.   Plaintiff is also entitled to his costs of suit.

14            112.   Plaintiff is informed and believes, and thereupon alleges, that in performing the

15   acts herein alleged, Defendant acted with oppression, fraud, and malice, or alternatively, acted in

16   such conscious disregard of his rights, that he is entitled to punitive damages to punish Defendant

17   and to deter such conduct in the future, in an amount to be determined at trial.

18                                       NINTH CLAIM FOR RELIEF

19                                                 (Wire Fraud)

20                     (Against Defendant YouTube, LLC and Does 1 Through 10)

21            113.   Plaintiff incorporates and realleges the allegations contained in the preceding

22   paragraphs as if set forth in full herein

23            114.   YouTube represented to Plaintiff that a fact was true: to wit, that in exchange for

24   Plaintiff’s content, YouTube would make Plaintiff’s content available and monetizable, and that

25   YouTube would direct a portion of any donations received from fans and followers of Plaintiff to

26   Plaintiff.

27

28
                                                          25
                                                                                                COMPLAINT
     Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 26 of 36



 1            115.   YouTube’s representation was false: instead of making Plaintiff’s content freely

 2   available and monetizable, it restricted, demonetized, and took down a portion of the content;

 3   instead of turning over Plaintiff’s donations, it kept all monies for itself.

 4            116.   YouTube knew these representations were false when it made them; alternatively, it

 5   made those representations recklessly and without regard for their truth.

 6            117.   In representing that it would direct donations to Plaintiff when it knew those

 7   representations were false, YouTube formed a scheme or artifice to defraud.

 8            118.   YouTube used a means of interstate communications—to wit, the Internet—in

 9   furtherance of this scheme.

10            119.   YouTube intended that Plaintiff rely on its representations.

11            120.   Plaintiff reasonably relied on YouTube’s representations, as content creators in

12   numerous genres had successfully exhibited and monetized their work on YouTube.

13            121.   Plaintiff was harmed in that he was unable to communicate his ideas, his revenues

14   have disappeared, and his donations have been stolen.

15            122.   Plaintiff’s reliance on YouTube’s representation was a substantial factor in causing

16   his harm. Before the takedowns and demonetization, Plaintiff had built up an audience of millions

17   of YouTube users and now, Plaintiff is essentially “stuck” on YouTube because those users are

18   not portable. If Plaintiff had not relied on YouTube’s initial representations, he would have

19   chosen a different social media platform.

20            123.   As a result of the wrongful conduct described above, Plaintiff has suffered damages

21   and seeks an award of compensatory damages in excess of the jurisdictional minimum of this

22   Court.

23            124.   Plaintiff is also entitled to his costs of suit.

24            125.   Plaintiff is informed and believes, and thereupon alleges, that in performing the

25   acts herein alleged, Defendant acted with oppression, fraud, and malice, or alternatively, acted in

26   such conscious disregard of his rights, that he is entitled to punitive damages to punish Defendant

27   and to deter such conduct in the future, in an amount to be determined at trial.

28
                                                          26
                                                                                               COMPLAINT
     Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 27 of 36



 1                                        PRAYER FOR RELIEF

 2          WHEREFORE, Plaintiff Marshall Daniels asks this Court:

 3          A)      To declare that the Defendants’ restriction on Plaintiffs’ speech including the

 4   conduct complained of herein, violates the First Amendment to the U.S. Constitution as set forth

 5   in this Complaint.

 6          B)      To preliminarily and permanently enjoin Defendants’ speech restriction and its

 7   application to Plaintiff’s speech as set forth in this Complaint;

 8          C)      To award Plaintiff damages for his past loss of his constitutional rights as set forth

 9   in this Complaint;

10          D)      To award Plaintiff damages for his tort and contract claims against Defendants as

11   set forth in this Complaint;

12          E)      To award Plaintiff his reasonable attorney fees, costs and expenses pursuant to 42

13   U.S.C. § 1988 and other applicable law; and

14          F)      To grant such other and further relief as this Court should find just and proper.

15

16   Dated: July 14, 2020                       ARMENTA & SOL, PC

17

18                                              By: /s M. Cris Armenta
                                                                    M. Cris Armenta
19                                                                Attorneys for Plaintiff
                                                                    Marshall Daniels
20

21

22

23

24

25

26

27

28
                                                       27
                                                                                                COMPLAINT
     Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 28 of 36



 1

 2                                    REQUEST FOR JURY TRIAL

 3          Plaintiff hereby requests a trial by jury.
 4   Dated: July 14, 2020                       ARMENTA & SOL, PC
 5

 6                                              By: /s M. Cris Armenta
                                                                    M. Cris Armenta
 7                                                                Attorneys for Plaintiff
 8                                                                  Marshall Daniels

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                         28
                                                                                            COMPLAINT
Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 29 of 36




                   EXHIBIT A
Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 30 of 36
Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 31 of 36
Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 32 of 36




                   EXHIBIT B
Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 33 of 36
Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 34 of 36
Case 5:20-cv-04687-VKD Document 1 Filed 07/14/20 Page 35 of 36




                   EXHIBIT C
7/13/2020                   Case
                      (1) Susan     5:20-cv-04687-VKD
                                Wojcicki                              Document
                                         on Twitter: "Thanks for reaching           1 we're
                                                                          out. @YouTube, Filedworking
                                                                                                07/14/20
                                                                                                      every day Page
                                                                                                                to protect36  of 36
                                                                                                                           people from misinformation and h…


                                                    Tweet                                                                                 Search Twitter


                                                    Susan Wojcicki     @SusanWojcicki · May 1
            Home                                    Thanks for reaching out. @YouTube, we're working every day to protect           Relevant people
                                                    people from misinformation and help them find authoritative information.
                                                    We appreciate your partnership and will continue to consult with Members                  Susan Wojcicki
            Explore                                 of Congress as we address the evolving issues around #COVID19.                            @SusanWojcicki
                                                                                                                                              YouTube CEO
     1                                                   Adam Schiff       @RepAdamSchiff · Apr 30
            Notifications                             Misinformation is dangerous. Misinformation about public health is                      YouTube
                                                      deadly.                                                                                 @YouTube
                                                                                                                                              Black Lives Matter.
            Messages                                  I sent a letter to the CEOs of @Google, @YouTube and @Twitter urging
                                                      them to proactively inform users when they've interacted with medical                   Adam Schiff
                                                      misinformation.                                                                         @RepAdamSchiff
            Bookmarks                                                                                                                         Representing Califor
                                                      They can help save lives.                                                               Congressional Distri
                                                                                                                                              House Intelligence C
            Lists                                                                                                                             @HouseIntel).


            Profile                                                                                                                 What’s happening

                                                                                                                                    Politics · 24 minutes ago
            More                                                                                                                    American Airlines is ‘review
                                                                                                                                    the details’ after Ted Cruz w
                                                                                                                                    photographed on a flight w
                                                                                                                                    wearing a mandatory mask
                Tweet

                                                                                                                                    #WannaGetAway
                                                                                                                                    Book a low fare for your trip.
                                                                                                                                       Promoted by Southwest Airlin
                                                        208                  42                   90
                                                                                                                                    In memoriam · 2 hours ago
                                                                                                                                    Pregnant YouTube star Nico
                                            Replies                                                                                 Thea dies at 24

                                                        Silverblade       @SilverbladeDagg · May 1
                                                    Replying to @SusanWojcicki and @YouTube                                         Trending in California
                                                    Ironic that you say this to a Rep who made up a conversation between the        #LAUSD
                                                    President and the leader of Ukraine in a Congress hearing. Perhaps you
                                                    should just let the free market of ideas decide, instead of censoring truth        Los Angeles Times   · 1 ho
                                                    and lies and mess up both. Do something right for a change.                     New study suggests the cha
                                                                             2                    28                                of a big San Andreas quake
                                                                                                                                    tripled
                                                    Ricardo Medina @ramthrax · May 1                                                Trending with: San Andreas a
                                                                                                                                    Ridgecrest
                                                    Replying to @SusanWojcicki and @YouTube
                                                    When totalitarianism empowers, it only remains to get out of the system.
                                                                                                                                    Show more


                                                                                                                                    Terms Privacy policy Cookies A
                                                                                                                                    © 2020 Twitter, Inc.




                                                      BitChute is a peer-to-peer social video platform.
                                                      BitChute aims to put creators first and provide them with a service that
                                                      they can use to flourish and express their ideas freely.
                                                         bitchute.com

                                                                             6                    23


                                                    Vic-Triol @Vic_Triol · May 1
                                                    Replying to @SusanWojcicki and @YouTube
                                                                            i f   i ?" S    25 / lib          l    d       h ld ?
                                                                                                                                                                1/6
